Name: 95/580/EC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 20 December 1995 on the conversion into grants of special loans provided for under the Second and Third LomÃ © Conventions
 Type: Decision
 Subject Matter: economic policy;  European construction;  EU finance
 Date Published: 1995-12-30

 Avis juridique important|41995D058095/580/EC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 20 December 1995 on the conversion into grants of special loans provided for under the Second and Third LomÃ © Conventions Official Journal L 327 , 30/12/1995 P. 0015 - 0015DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 20 December 1995 on the conversion into grants of special loans provided for under the Second and Third LomÃ © Conventions (95/580/EC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITY, MEETING WITHIN THE COUNCIL,Having regard to the fourth ACP-EC Convention, signed at LomÃ © on 15 December 1989, as amended by the Agreement amending the said Convention, signed in Mauritius on 4 November 1995,Whereas Articles 91 et sequiter of the second ACP-EEC Convention, signed at LomÃ © on 31 October 1979 and Articles 194 et sequiter of the Third ACP-EEC Convention, signed at LomÃ © on 8 December 1984 provide for special loans;Whereas at the final ministerial negotiating session on the mid-term review of the fourth ACP-EC Convention held in Brussels on 30 June 1995, the Community adopted a Declaration to the effect that the special loans not yet committed under the second and third LomÃ © Conventions should be converted into grants,HAVE DECIDED AS FOLLOWS:Article 1The special loans provided for under the second and third LomÃ © Conventions which have not been the subject of financing agreements on the date of adoption of this Decision shall be converted into grants.The first paragraph shall also apply to balances released before or after that date, following the termination of commitments resulting from all financing agreements concluded in connection with special loans provided for under the second and third LomÃ © Conventions.Article 2This Decision shall enter into force on the day of its adoption.Done at Brussels, 20 December 1995.The PresidentJ. L. DICENTA BALLESTER